Title: Adams’ Minutes of the Trial: Suffolk Court of General Sessions, Boston, May 1769
From: Adams, John
To: 


       Rex vs. John Moyse and George Reader.
       
        Mr. Carnes.
       
       
        Simpson.
       
       Clark. Of Mrs. Thorntons, I bought them, one Pair.
       Wm. Simpson. I bought another Pair of Mrs. Thornton.
       Mrs. Hunt. I sold a Pair to William Clark. I had em of Reader. He told me he had em of Thos. Smith.
       Mrs. Thornton. I sold a Pair to Simpson. I bo’t em of Reader. He told me he had em from his friends in England. I gave 2 Pistareens, Pistoles and half a Pint of Rum.
       Wm. Agnue. I saw a Pair of the Pattern sold to Mrs. Thornton by Reader. He said they were sent by Packett from his friends in England.
       Another to the same.
       Robinson— same.
       Jno. Short. I imported em from Great Britain and Mr. Carnes had a Dozen. I cant swear to the Colour. I sold 11 dozen.
       Miss Carns. I know em to be the same that were stole out of my fathers shop. By the different shades. I often spoke of em before they were found.
        Carnes. I knew em when I first saw em. Had seen em often.
       Mr. Symms. Found Combs in Moyse’s Knapsack. Moyse said he had em from Hallifax. Reader has em from Moyse. Carnes says he heard Moise and Reader say the same.
      